Citation Nr: 0923581	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  07-27 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for multiple myeloma, to 
include as due to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1968 to October 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied entitlement to service 
connection for multiple myeloma.  The Veteran's disagreement 
with the denial of service connection led to this appeal.

In December 2008, the Veteran testified before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
this hearing has been associated with the claims file.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim has been 
obtained; the Veteran has been provided notice of the 
evidence necessary to substantiate his claim and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the Veteran has 
evidence pertinent to his claim that he has not submitted to 
VA.

2.  There is no medical evidence of multiple myeloma during 
service or for many years thereafter; there is no competent 
evidence of a nexus between such and service; while the 
Veteran had active duty in Korea, he did not serve with one 
of the units that are presumed by regulation to have been 
exposed to herbicides and there is no competent evidence that 
confirms such alleged in-service exposure. 




CONCLUSION OF LAW

Service connection for multiple myeloma is not warranted.  38 
U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008); 
M21-1MR, Part IV, Subpart ii, 2.C.10.l. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  The Veteran was issued 
notification letters in November 2005 and March 2006.  These 
notices fulfilled the provisions of 38 U.S.C.A. § 5103(a).  
The Veteran was informed about the information and evidence 
not of record that is necessary to substantiate his claim; 
the information and evidence that VA will seek to provide; 
and the information and evidence the claimant is expected to 
provide.  In addition, the March 2006 letter provided the 
Veteran notice regarding the evidence and information needed 
to establish disability ratings and effective dates, as 
outlined in Dingess

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
notification letters noted above were issued prior to the 
January 2007 rating decision on appeal, and thus, VCAA notice 
was timely.

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record includes 
service treatment records, service personnel records, and 
private post-service medical records.  There is no indication 
that there are any other treatment records or other relevant 
evidence that is available and has not been obtained.  With 
respect to the duty to provide an examination or medical 
opinion, the Board notes that there is no medical evidence of 
multiple myeloma during service or for decades thereafter.  
There is no competent evidence of a nexus between multiple 
myeloma and any incident of service.  The Veteran has not 
contended that the disability began during service, nor has 
he indicated any service-related etiology for the multiple 
myeloma other than herbicide exposure.  As to the latter 
question, while the Veteran had active duty in Korea, he was 
not with one of the units that are presumed by regulation to 
have been exposed to herbicides, to include Agent Orange.  
Under these circumstances, the Board finds that there is no 
duty to provide a VA examination or medical opinion.  

To elaborate on the Veteran's claim of in-service exposure to 
herbicides, a review of the claims file reveals that the RO 
developed the case, as outlined in M21-1MR, Part IV, Subpart 
ii, 2.C.10.l, to determine whether exposure to herbicide 
agents should be conceded based on the unit he served in 
while in Korea.  The RO concluded that the Veteran did not 
have active duty with one of the specified units.  The Board 
concurs.  

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the Veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993). 

Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

VA regulations provide that, if a veteran was exposed to a 
herbicide agent during active service, presumptive service 
connection is warranted for certain disabilities, to include 
multiple myeloma.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  

For Veterans who service in Korea, the VA Adjudication 
Procedures Manual documents that the Department of Defense 
(DOD) has identified specific units that served in areas 
along the demilitarized zone (DMZ) in Korea where herbicides 
were used between April 1968 and July 1969.  The Adjudication 
Procedures Manual provides that herbicide exposure should be 
conceded on a factual basis if the Veteran alleges service 
along the DMZ in Korea, and was assigned, during the period 
of herbicide use, to one of the units listed in a table.  If 
the Veteran alleges service along the DMZ between April 1968 
and July 1969, and was assigned to a unit other than one 
listed in the table, the Adjudication Procedures Manual 
directs that a request to the U.S. Army and Joint Services 
Records Research Center (JSRRC) for verification of the 
location of a Veteran's unit should be made.  See M21-1MR, 
Part IV, Subpart ii, 2.C.10.l.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Factual Background

The Veteran contends that he developed multiple myeloma due 
to exposure to the herbicide agent Agent Orange during 
service.  The Veteran was diagnosed as having the disability 
in 2005.  The Veteran has not contended that the disability 
began during service.  Review of the service treatment 
records, likewise, do not reveal evidence of the disability.

During the Veteran's Board testimony, he described where he 
served in Korea, to include his observation of decreased 
vegetation growth in areas and that there were only small 
trees.  He indicated that where he was in Korea was 10 miles 
from the DMZ and that, as part of his duties in the 
Maintenance Battalion, they would drive north toward the DMZ.  
The Veteran indicated that he was close to the DMZ at times, 
but did not enter it.  

A review of the record indicates that the RO developed the 
case to determine whether the Veteran was in a unit presumed 
to have had exposure to herbicides and to determine the 
location of his unit through a CURR request (the United 
States Armed Services Center for Unit Records Research (CURR) 
was the former name for the JSRRC).  This development 
indicated that the Veteran was not in one of the units 
conceded to have had exposure and that the Veteran's unit was 
stationed 11 miles south of the DMZ.  As indicated, the 
Veteran has contended that he was stationed 10 miles from the 
DMZ.  A response from the National Personnel Records Center 
(NPRC) reports no records of exposure to herbicides.

Analysis

The record indicates that the Veteran developed multiple 
myeloma approximately 35 years after separation from service.  
The Veteran has not contended, and the evidence does not 
otherwise show, that the disability began in service and 
there is no competent evidence of a nexus between the claimed 
disease and service.   Rather, the Veteran has asserted that 
due to the location of his service in Korea exposure to the 
herbicide agent, Agent Orange should be conceded.  

Multiple myeloma is one of the diseases listed in 38 C.F.R. 
§ 3.309(e) that is presumed to be due to herbicide exposure 
and the record indicates that the Veteran had service in 
Korea during the time that herbicides were used.  After 
developing the case, however, there is no evidence that the 
Veteran served in a unit listed in the Adjudication 
Procedures Manual; thus, exposure is not conceded on this 
basis.  Further, the other development has indicated that the 
Veteran was stationed 11 miles form the DMZ, with the Veteran 
indicating that he was one mile closer.  The Veteran has 
testified that the vegetation was decreased and that he 
neared the DMZ.  Further, he has not indicated that he saw 
spraying of Agent Orange or otherwise had direct contact with 
it.  There is no other documentation of exposure to an 
herbicide agent.  After review of the record, the Board finds 
that this service "near" the DMZ and the Veteran's 
testimony regarding reduced vegetation does not confirm the 
alleged exposure.  The Adjudication Procedures Manual 
provides certain circumstances under which exposure is 
conceded.  The Veteran's service does not show these 
circumstances.  That is, the Veteran did not service with a 
unit in Korea that is presumed by law to have been exposed to 
herbicides.

As the Veteran's multiple myeloma was not diagnosed until 
decades post-service, there is no competent evidence of a 
nexus between such and any incident of service, and the 
presumption of exposure to an herbicide agent does not apply 
to this appeal, service connection for multiple myeloma is 
not warranted.

After consideration of the opinions of record, the Board 
finds that the preponderance of the evidence is against the 
claim.  Therefore, the benefit of the doubt doctrine is not 
applicable and the claim for service connection for multiple 
myeloma must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to service connection for multiple myeloma, to 
include as due to exposure to herbicide agents, is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


